Citation Nr: 0417078	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-21 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
headaches, currently assigned a 10 percent disability 
evaluation.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
benefit sought on appeal.  The veteran, who served on active 
duty for training from May 1974 to September 1974 and on 
active duty from February 1991 to April 1991, appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.

It appears from the record that the veteran may be attempting 
to reopen her claims of entitlement to service connection for 
a low back disorder and a psychiatric disorder, and to file 
claims for service connection for cardiovascular disease 
including hypertension.  These matters are not currently 
before the Board and are referred to the RO for clarification 
and appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's posttraumatic headaches are manifested by 
subjective complaints of pain with no objective evidence of 
multi-infarct dementia, neurological disability, or 
prostrating attacks.


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 10 
percent for posttraumatic headaches have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.124a, 
Diagnostic Code 8045-9304 and 8100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

First, the VA has a duty under the VCAA to notify a claimant 
and her representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the April 
2003 rating decision as well as the July 2003 Statement of 
the Case issued in conjunction with the veteran's appeal have 
notified her of the evidence considered, the pertinent laws 
and regulations, including the schedular criteria, and the 
reasons why her claim was denied.  In addition, a letter 
dated March 2003 was sent to the veteran in connection with 
her claim for an increased evaluation for posttraumatic 
headaches that specifically informed her of the VCAA and what 
the VA's and the veteran's responsibilities were under the 
Act, including the division of responsibilities in obtaining 
evidence.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were her private medical 
records.   The veteran has also been afforded a VA 
examination in connection with her claim.  The veteran and 
her representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Simply put, the Board finds that 
disposition of the appellant's claim is appropriate.

Background and Evidence

A May 1998 rating decision granted service connection for 
posttraumatic headaches as residuals of a head injury and 
assigned a 10 percent disability evaluation effective from 
April 13, 1992.  The veteran subsequently filed a claim for 
an increased evaluation in October 2002, and an April 2003 
rating decision, which is now on appeal, continued the 10 
percent disability evaluation.

Josefa Rodriquez, M.D. submitted a letter in September 2002 
on behalf of the veteran indicating that she had suffered a 
fall, which resulted in trauma to her head and back.  Since 
that fall, she had presented with intense headaches, back 
pain with numbness in both legs, and a loss of muscular 
strength, especially in the left leg.  As a result, she 
developed depression, cardiac arrhythmias, and arterial 
hypertension.  Dr. Rodriguez also attached to this letter 
radiographic results dated in June 2002.  These results show 
that the veteran was provided a skulls series, including four 
views, which were negative.  In particular, there were no 
abnormal intracranial calcifications, gross abnormalities of 
the mastoid region, or skull fracture.  The examination found 
the sella turcica to be of normal size and shape with no 
evidence of calcification or erosion, and the cranial vault 
was normal.  

The veteran was afforded a VA examination in March 2003 in 
connection with her claim for an increased evaluation.  
During this examination, the veteran told the examiner that 
she had these headaches almost daily and that they lasted one 
to two hours.  The headaches were pulsatile and localized to 
the left occipital region area where the trauma had occurred.  
She rated the pain associated with these headaches as a ten 
out of ten on the intensity pain scale and indicated that 
they were partially relieved by Tylenol.  She usually became 
anxious during these headaches and also required psychiatric 
treatment.  If she was anxious, the headache may have been 
accompanied by blurred vision, stomach upset, and diarrhea.  
The veteran denied any weakness, fatigue, or functional loss 
during the headaches.  She had also been diagnosed with 
severe depression and "nerves" for which she was receiving 
psychiatric treatment and Social Security disability 
payments.  The examiner noted that the headaches were not 
prostrating in nature.  He also commented that an evaluation 
for migraines, tics, paramyoclonus complex, chorea, and 
choreiform disorders did not apply to the veteran's 
disability.  

A physical examination revealed an unassisted normal gait and 
normal speech without aphasia or dysathria.  There was no 
agnosia or apraxia, and her thought content and flow were 
normal.  Her affect and behavior were also considered normal 
as were her judgment and reasoning abilities.  A cranial 
nerve examination showed normal pupils that were 3 
millimeters, equal, and reactive to light.  There was no 
ptosis or nystagmus, and the extraocular movements were full.  
There was no papilledema, and the visual fields were normal 
on confrontation.  There was no facial, palatal, or tongue 
weakness, and the shoulders shrug was symmetrical and normal.  
The cerebellar examination showed a normal finger-to-nose 
test and rapid alternative movements without dysmetria, 
incoordination, or dysdiadochokinesia.  There was no truncal 
or gait ataxia.  The motor examination was normal, and there 
was no drift in the upper extremities, paresis, involuntary 
movement, or atrophy.  The tone was normal in all four 
extremities.  The sensory examination was normal in all four 
modalities of pain, touch, vibration, and position sense.  
The deep tendinous reflexes were 2+, normal in both upper and 
lower extremities without pathological reflexes.  The 
examiner diagnosed the veteran with chronic recurrent 
headaches, which were posttraumatic with a tensional and 
migrainous component.   


Law and Analysis

The veteran contends that she is entitled to an increased 
evaluation for her recurrent posttraumatic headaches.  More 
specifically, she argues that the current evaluation for her 
headaches does not accurately reflect the severity of 
symptomatology associated with that disability.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the schedule for rating disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions and civilian occupations.  Generally, the degree 
of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

The veteran's posttraumatic headaches have been assigned a 10 
percent disability evaluation under the provisions of 38 
C.F.R. § 4.124a, Diagnostic Code 8045, pursuant to which the 
severity of brain disease due to trauma is evaluated.  This 
code instructs that purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities.

Diagnostic Code 8045 also instructs that purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under diagnostic code 9304.  Diagnostic 
Code 8045 further states that this 10 percent rating will not 
be combined with any other rating for a disability due to 
brain trauma.  Finally, it instructs that ratings in excess 
of 10 percent for brain disease due to trauma under 
diagnostic code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to an increased evaluation 
for her posttraumatic headaches.  The evidence in this case 
consists of only subjective complaints of headaches.  As 
such, the veteran is entitled to a 10 percent disability 
evaluation under Diagnostic Code 8045-9304.  As there is no 
evidence of multi-infarct dementia associated with her brain 
trauma, a rating in excess of 10 percent under this code is 
not warranted.  Similarly, as there is no evidence that the 
veteran suffers from purely neurological disabilities, such 
as hemiplegia, epileptiform seizures, or facial nerve 
paralysis, as a result of her brain injury, the special 
instructions for rating neurological disorders due to brain 
injury under Diagnostic Code 8045 are not applicable.  
Therefore, the Board finds that an increased evaluation under 
Diagnostic Code 8045 is not warranted in this case.

The Board has also considered evaluating the veteran's 
headaches as migraines pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2003).  Under this Diagnostic Code, a 
10 percent rating is warranted for migraines with 
characteristic prostrating attacks averaging one in two 
months over last several months, and a 30 percent rating is 
assigned for migraines with characteristic prostrating 
attacks occurring on an average once a month over last 
several months.  Although the evidence of record does not 
indicate that the veteran's headaches are of the migraine 
type, the March 2003 VA examiner diagnosed the veteran with 
headaches with a tensional and migrainous component.  Thus, 
even considering that the veteran's headaches have some 
symptoms similar to that experienced with migraine headaches, 
the VA examiner specifically noted that her headaches were 
not prostrating in nature.  Accordingly, a higher evaluation 
is not warranted under Diagnostic Code 8100.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered as required by the holding of the United 
States Court of Appeals for Veteran's Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no showing that the 
veteran's posttraumatic headaches have caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the veteran's posttraumatic 
headaches.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's headaches under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet App. 218 (1995). 


ORDER

An increased evaluation in excess of 10 percent for 
posttraumatic headaches is denied.


	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



